DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (claims and arguments sections) filed on November 4, 2021 has been entered. 
The newly submitted specification and drawings, on November 4 and 5, 2021 are all not to be entered because they contain new matter issues as elaborated below.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second flow paths (lines 6 and 7) and wherein the outlet includes a nozzle for discharging fluid, and wherein the first controller is required to initiate flow of fluid in both the first fluid path and the second fluid path, and wherein the first fluid path and the second fluid path converge to discharge from the nozzle, and wherein the converging of the first fluid path and the second fluid path to discharge from the nozzle allows for mixing of the fluids  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings submitted on March 5 and November 4, 2021 are both not entered because both drawings contain new matter issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the sprayer comprising first and second flow paths (lines 6 and 7) and wherein the outlet includes a nozzle for discharging fluid, and wherein the first controller is required to initiate flow of fluid in both the first fluid path and the second fluid path, and wherein the first fluid path and the second fluid path converge to discharge from the nozzle, and wherein the converging of the first fluid path and the second fluid path to discharge from the nozzle allows for mixing of the fluids from the first fluid path and the second fluid path (newly amended limitations in lines 11-16)” in claim 1. 
Again, the Specification and Drawings submitted on March 5 and November 4 and 5, 2021 are all not to be entered because they contain new matter issue elaborated above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, the recitation “a nozzle” appears to be a double inclusion of the “nozzle” recited in line 12 of claim 1.
In claim 9, line 2, the recitation “a container” appears to be a double inclusion of the “container” recited in line 8 of claim 1.
Claim 14 recites the limitation "the flow controller" in claim 14.  There is insufficient antecedent basis for this limitation in the claim. There are two controllers in claim 1, it is unclear which particular “flow controller” is referred by the Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plantz et al. (US 8622320. Plantz hereafter).
With respect to claim 1, Plantz discloses a sprayer (10. Figs. 1-12) for attachment to a hose (16), the sprayer comprising
an inlet (upstream of 84 in Fig. 12) for introducing fluid into the sprayer, 
an outlet (at 42) for discharging fluid from the sprayer, 
a first controller (82) to control the flow of fluid from the inlet to the outlet, 
a first fluid path (34. Fig. 6) located between the first controller and the outlet, 
a second fluid path (46) located between the first controller and the outlet, the second fluid path fluidly connectable to a container (14) having an active liquid, and 
a second controller (shutoff valve 58, check valve at 56 and venturi 54) to control the flow of fluid in the second fluid path, 
wherein in use, when fluid is flowing in the second fluid path, the fluid flow causes the active liquid to enter the second fluid path and exit the sprayer via the outlet, and wherein the outlet includes a nozzle (42) for discharging fluid, and wherein the first controller is required to initiate flow of fluid in both the first fluid path and the second fluid path, and wherein the first fluid path and the second fluid path converge (at 62) to discharge from the nozzle, and wherein the converging of the first fluid path and the 
With respect to claim 3, Plantz discloses wherein the inlet includes a hose coupling attachable to a garden hose (Fig. 12).
With respect to claim 4, Plantz discloses wherein the outlet includes a nozzle (42) to discharge the fluid.
With respect to claim 7, Plantz discloses wherein the first controller includes a valve and a trigger (82), when actuated, the trigger opens the valve of the first controller.
With respect to claim 8, Plantz discloses wherein the second controller includes a valve and a switch (shutoff valve 58, check valve at 56 and venturi 54), when actuated, the switch opens the valve of the second controller.
With respect to claim 9, Plantz discloses the sprayer further comprising a container (14).
With respect to claim 14, Plantz discloses wherein the container operatively engages with the flow controller (shutoff valve 58, check valve at 56 and venturi 52) to control the flow of active liquid from the container (Fig. 6).
With respect to claim 16, Plantz discloses wherein the second fluid path has a venturi arrangement (54), and wherein when fluid is flowing in the second fluid path, the fluid flow and the venturi arrangement causes a reduction in fluid pressure, drawing the active liquid from the container, the active liquid from the container is drawn into the fluid flow in the second fluid path and is discharged from the outlet.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plantz in view of Gansebom (US 2008/0061 167). 

However Gansebom teaches a sprayer with an outlet (14) includes a plurality of nozzles (nozzle selector), and wherein the outlet includes a selector ring (46. [0028]) to select the desired nozzle from the plurality of nozzles.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a nozzle selector, as taught by Gansebom, to Plantz’s nozzle in order to provide a changeable spray pattern to the applicator (Abstract, line 2).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plantz in view of Manifold (US 5,499,750).
With respect to claim 11, Plantz discloses the sprayer as in claim 1 except for wherein the container is a collapsible bladder.
However, Manifold teaches a sprayer (spraying device 10) with a collapsible bladder container (16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a collapsible bladder container, as taught by Manifold, to Plantz’s container, in order to provide a resilient and replaceable container (Col. 3, line 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11, 14 and 16 have been considered but are moot because the arguments do not apply to the reference and combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 18, 2022